Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11, 13-15, 18, 20-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BELZILE et al. (2012/0276235).
	Regarding claims 1, 4, and 13-14, BELZILE et al. discloses a method of refilling a cavity in a molding system, the method comprising:
	a computer system (208) of the molding system (100) comprising a controller-usable medium that includes computer memory, storage unit, a computer storage unit, a store, a memory board, connected to the processor that is used to embody the collection of instructions (input) and further connected to the user interface (220) which is an interface between a human and the computer system [0028];
	a sensor assembly (206) being connected with each shooting-pot assembly of the set of shooting-pot assemblies (204), the sensor assembly is configured to provide sensed or measured signals indication (trigger events): a position parameter (measured property) that may be sensed by a position sensor, and a speed parameter (measured property) (that may be sensed by a speed sensor for determining feed rate), and both types of sensors are used with each of the shooting-pot assemblies (204) [0024];
	shooting-pot actuators may be controlled during the forward or backward motion based on sensed or measured pressure, speed, or relationship to other shooting pots or signals to provide a desirable injection of refill profile [0031]; and
	the stroke of the shooting pot plunger can be made sufficiently adjustable to accommodate a significantly different shot mass, thereby allowing use of the shooting pot with various sets of cores/cavities or a different mold altogether [0031].
	Furthermore, BELZILE et al. discloses the computer system (208) is configured to monitor and to control each shooting-pot assembly in the mold-runner system (200), so that each shooting-pot operates independently of one another. The parameters are independently monitored and shooting-pot assemblies are independently controlled, such as the stroke (also called travel) of each shooting-pot assembly and speed (feed rate) of each shooting-pot assembly. The stroke or travel is related to shot volume. The monitoring and controlling devices (which are also called sensors) used in the injection molding nozzle may be used for the monitoring and controlling of the shooting-pot assemblies. There are a number of advantages for independently monitoring and controlling each shooting-pot assembly. For example, this arrangement may produce different sized parts in a single hot runner system. In another example, this arrangement may process different resins under separate processing profiles in a mold-runner system. For example, some resins, such as PET (polyethylene terephthalate), should not be processed with fast feed or speed rates comparatively speaking with regard to other resins because PET quickly deteriorates, relative to other types of resin, under higher feeds/speeds. Another advantage with this arrangement is that the stroke and/or speed of a single shooting pot can be varied during a single cycle of the molding system (100). This allows for efficient operation and a quality part. For example and for optimum part quality, some resins do well being processed with an initial speed or feed rate and then sometime thereafter a faster speed for optimum filling and packing of the part (part quality and efficiency). In summary, the computer system (208) separately varies injection profile for each shooting-pot assembly of the mold-runner system (200). Shooting-pot actuators may be controlled during the forward or backward motion based on sensed pressure, speed, or relationship to other shooting pots or signals to provide a desirable injection or refill profile. Independent stoke variation for each nozzle on a multiple nozzle assembly in a single hot runner. The stroke of the shooting pot plunger can be made sufficiently adjustable to accommodate a significantly different shot mass, thereby allowing use of the shooting pot with various sets of cores/cavities or a different mold altogether. Also, different resins that are injected into the same cavity may require different shot volumes due to variable resin specific gravity; stroke adjustment compensates for these differences [0031] (measuring, using a sensor, a property associated with one of the mold and the resin).
	BELZILE et al. is silent to a selection of a trigger event.  However, BELZILE et al. discloses that the shooting-pot actuators may be controlled during the forward or backward motion based on sensed pressure, speed, or relationship to other shooting pots or signals to provide a desirable injection or refill profile [0031].  It would have been obvious to one of ordinary skill in the art that a desirable injection or refill profile can only occur after the user inputs a desired or selected trigger event into the user interface (220) which is an interface between a human and the computer system [0028] disclosed by BELZILE et al. in order for the shooting-pot actuators to be controlled or moved to provide said desired profile.
	Regarding claim 3, BELZILE et al. discloses a sleeve-refill valve (232) that is configured to open and close the ports [0035].  
	Regarding claims 4 and 8, BELZILE et al. discloses a sensor assembly (206) being connected with each shooting-pot assembly of the set of shooting-pot assemblies (204), the sensor assembly is configured to provide sensed or measured signals indication: a position parameter (measured property) that may be sensed by a position sensor, and a speed parameter (measured property) (that may be sensed by a speed sensor for determining feed rate), and both types of sensors are used with each of the shooting-pot assemblies (204) [0024].
	Regarding claims 9-11, BELZILE et al. discloses the sensor-interface module (212) connecting the processor (210) with the sensor assembly (206). The control-interface module (214) connecting the processor (210) with the group of shooting-pot actuators (207). The controller-usable medium (216) connected with the processor (210), the controller-usable medium (216) embodying a collection of instructions (218) being executable by the processor (210), the collection of instructions (218) being configured to direct the processor (210) to: (i) monitor, via the sensor-interface module (212), the sensed signals associated with the sensor assembly (206); and control, via the control-interface module (214), the group of shooting-pot actuators (207) in response to monitoring of the sensed signals associated with the shooting-pot assemblies [0029].
	Regarding claims 15, 18, 20-23, and 25, BELZILE et al. discloses computer memory, storage, unit, a computer storage unit, a store, a memory board, connected to the processor that is used to embody the collection of instructions [0028].

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
	Applicant argues Belzile does not suggest or disclose using a sensor to measure anything about the mold or resin in order to determine that a trigger event has occurred in the molding system.
	Examiner respectfully disagrees.  Belzile discloses the mold-runner system (200) includes a sensor assembly (206) being connected with each shooting-pot assembly of the set of shooting-pot assemblies (204).  The sensor assembly (206) is configured to provide sensed signals (trigger events) indicating: (i) a position parameter that may be sensed by a position sensor, and (ii) a speed parameter (that may be sensed by a speed sensor for degerming feed rate), and both types of sensors are used with each of the shooting-pot assemblies (204) (mold) [0024].
	Belzile further discloses the computer system (208) is configured to monitor and to control each shooting-pot assembly in the mold-runner system (200), so that each shooting-pot operates independently of one another. The parameters are independently monitored and shooting-pot assemblies are independently controlled, such as the stroke (also called travel) of each shooting-pot assembly and speed (feed rate) of each shooting-pot assembly. The stroke or travel is related to shot volume. The monitoring and controlling devices (which are also called sensors) used in the injection molding nozzle may be used for the monitoring and controlling of the shooting-pot assemblies. There are a number of advantages for independently monitoring and controlling each shooting-pot assembly. For example, this arrangement may produce different sized parts in a single hot runner system. In another example, this arrangement may process different resins under separate processing profiles in a mold-runner system. For example, some resins, such as PET (polyethylene terephthalate), should not be processed with fast feed or speed rates comparatively speaking with regard to other resins because PET quickly deteriorates, relative to other types of resin, under higher feeds/speeds. Another advantage with this arrangement is that the stroke and/or speed of a single shooting pot can be varied during a single cycle of the molding system (100). This allows for efficient operation and a quality part. For example and for optimum part quality, some resins do well being processed with an initial speed or feed rate and then sometime thereafter a faster speed for optimum filling and packing of the part (part quality and efficiency). In summary, the computer system (208) separately varies injection profile for each shooting-pot assembly of the mold-runner system (200). Shooting-pot actuators may be controlled during the forward or backward motion based on sensed pressure, speed, or relationship to other shooting pots or signals to provide a desirable injection or refill profile. Independent stoke variation for each nozzle on a multiple nozzle assembly in a single hot runner. The stroke of the shooting pot plunger can be made sufficiently adjustable to accommodate a significantly different shot mass, thereby allowing use of the shooting pot with various sets of cores/cavities or a different mold altogether. Also, different resins that are injected into the same cavity may require different shot volumes due to variable resin specific gravity; stroke adjustment compensates for these differences [0031].
	Therefore, Belzile does suggest or disclose using a sensor to measure one of the mold or resin in order to determine that a trigger event has occurred in the molding system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742